Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
Group A, claims 1-2, drawn to a resin film, 
Group B, claims 3-10 and 13, drawn to a method of producing the resin film, and 
Group C, claims 11-12, drawn to a layered product comprising the resin film.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A to C lack unity of invention because even though the inventions of these groups require the technical feature of a resin film with soluble and insoluble fractions with , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kishida et al. (US Patent 4,508,875, published 02 Apr. 1985, hereinafter Kishida).
Kishida teaches a multi-layer structure polymer composition comprising
polymer A comprising 50-100 parts alkyl acrylate, 0-50 parts alkyl methacrylate, 0-20 parts polymerizable monomer, 0-10 parts polyfunctional monomer (cross-linking agent), and 0.1 to 5 parts graft linking agent (col. 5, line 7 – col. 6, line 8),  
Polymer B comprising 80 – 100 parts alkyl acrylate, 0-20 parts alkyl methacrylate, 0-20 parts copolymerizable monomer, 0-10 parts polyfunctional monomer (cross-linking agent), and 0.1 to 5 parts of grafting agent (col. 6, lines 56-68),
Polymer C comprises 51 to 100 parts alkyl methacrylate and 0 to 29 parts alkyl acrylate (col. 8, lines 17-29.
Kishida teaches a film thickness of 1 mm or less (claim 1) with example films having thicknesses of 50 and 80 [Symbol font/0x6D]m (col. 15, lines 41-42 and col. 23, lines26-28).  Kishida teaches the glass transition temperature of Polymer C is 60⁰C or above, preferably 80⁰C or above (col. 8, lines 35-38).  
Kishida does not disclose the glass-transition temperature of his multi-layer structure polymer.
It is the examiner’s position that given that Polymer C is up to 80 wt.% of the multi-layer structure and Polymer C is the outermost component, it is the examiner’s position that the glass-transition temperature of the multi-layer structure polymer would also be greater than 80⁰C.  
It is the examiner’s position that given Polymers A, B, and C contain the same monomers and in the same amounts as claim 2, the multilayer structure polymer composition of Kishida would inherently have the same acid values in acetone insoluble and soluble matter as the claimed invention, and thereby, have the same acid values in acetone insoluble and soluble matter as those claimed.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787